Citation Nr: 1032863	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating for nummular eczematous 
dermatitis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2006, a statement of the case 
was issued in April 2007, and a substantive appeal was received 
in May 2007.   

The Board notes although the Veteran's disability is currently 
rated as noncompensable, the RO granted a 10 percent rating from 
March 6, 2006 to March 6, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran's most recent VA examination 
took place more than five years ago (June 2005).  Moreover, in 
the Veteran's July 2010 Brief, he states that his disability has 
gotten progressively worse since the examination.  Finally, he 
specifically requested another VA examination for the purpose of 
determining the current severity of the disability.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995). 

Consequently, the Board finds that a new VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination for the purpose of 
determining the current severity of his 
nummular eczematous dermatitis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
special tests deemed medically advisable 
should be conducted.  The examiner should 
approximate as to what percent of the 
entire body is affected by nummular 
eczematous dermatitis; what percent of the 
Veteran's exposed areas are affected; and 
how much time has intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs been required to 
treat his disability  (particularly during 
the past 12-month period).  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


